Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IV - Court of Justice
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/74 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IV  Court of Justice (2009/635/EC) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0418/2008) (2),  having regard to the Court of Justices annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0151/2009), 1. Grants the Court of Justices Registrar discharge in respect of the implementation of its budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IV  Court of Justice THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0418/2008) (2),  having regard to the Court of Justices annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0151/2009), 1. Notes that in 2007 the European Court of Justice (ECJ) had commitment appropriations available amounting to a total of EUR 275 million (2006: EUR 252 million (6)), with a utilisation rate of 96,84 %, higher than last year; 2. Notes with satisfaction the adoption by the ECJ in July 2007 of a code of conduct applying to Members and former Members of the Court of Justice, the Court of First Instance and the Civil Service Tribunal (7), including an obligation to submit a declaration of financial interests to the President of the ECJ; insists however on its repeated request, in the interests of transparency and even in the absence of a legal requirement at present, for the publication of concrete declarations, for example on the ECJs website; further proposes the appointment of an independent monitoring officer whose task would be to report annually and publicly on received declarations in order to ensure credible monitoring and control; 3. Points out that in 2007 the number of officials and agents in service (members of temporary staff and contract agents) increased over the year by 7,9 % to a total of 1 928, principally due to the accession of Bulgaria and Romania; 4. Welcomes the improvement in the recruiting of qualified staff, covered by the Staff Regulations on the basis of competitions organised by EPSO, and also in the tackling of some difficulties as regards certain posts (mainly interpreters and IT specialists); 5. Points out that at point 11.19 of its Annual Report for 2007, the European Court of Auditors (ECA) made the following comments: the decision of the administrative committee of the ECJ relative to the recruitment and employment of contract staff does not set out any selection procedure for contract staff for auxiliary tasks  [ ¦] Consequently, there are no formal selection procedures established by the Court of Justice for the recruitment of staff under short-term contracts to replace certain persons who are unable to perform their duties; 6. Supports the ECAs view that, due to the absence of specific selection procedures for contract staff for auxiliary tasks (including, for example, the use of selection committees), [ ¦] the provisions applied at the ECJ do not ensure that in such cases the relevant requirements set out in the Conditions of employment of other servants of the European Communities  are fully complied with and any risk of appearance of non-objective selection is avoided; requests therefore that appropriate selection procedures be put in place for this category of contract staff as well; 7. Expresses its satisfaction that, since 1 October 2007, two separate administrative units (an internal audit unit and a verification unit) have been put in place with two separate heads of unit, ending a situation criticised in previous years by both the ECA and Parliament where the head of the Internal Audit Service was responsible for ex-ante verification of the authorising officers operations; 8. Notes with satisfaction that on 12 December 2007 the administrative committee of the ECJ amended the mission charter of the internal auditor so that the annual work programme of the internal audit unit is adopted on the basis of an assessment of the actual risks to which the organisation is exposed; 9. Notes that a new procedure for disposing of fixed assets has been introduced in the context of the setting up, during 2007, of a new integrated system for management and financial control (SAP) which replaced the Sucre-Abac accounting and financial management system on 1 January 2008; welcomes the fact that the new SAP system has been developed on an inter-institutional basis by the Council, the ECA and the ECJ, and thereby represents substantial budget savings and also gains in efficiency for the three institutions involved; 10. Also welcomes the fruitful inter-institutional cooperation with the ECA as regards training; 11. Welcomes the reduction in the number of negotiated contracts as a proportion of the number of contracts awarded from 34 % in 2006 to 32 % in 2007 (with a value of more than EUR 60 000, following the amendment of the Implementing Rules (8) to the Financial Regulation); encourages the ECJ to continue its efforts to further reduce this proportion; 12. Notes that 2006 was the second year of judicial activity, strictly speaking, of the newly-established Civil Service Tribunal after it took up its duties in December 2005, and that its Rules of Procedure entered into force on 1 November 2007; 13. Welcomes for the fourth consecutive year the reduction in the duration of proceedings before the ECJ, as well as an increase of almost 10 % from 2006 in the number of cases completed; notes however with concern that the backlog of pending cases increased for all three courts, and in particular for the Court of First Instance (+12 % from 1 029 cases in 2006 to 1 154 in 2007); 14. Understands that this substantial increase in the number of cases pending before the Court of First Instance is due to an increase in the number of new cases introduced and to the ever-increasing complexity and diversity of actions brought before it; fully supports the ECJs efforts to revise its internal organisation and working procedures in order to improve its efficiency and achieve a reduction in this backlog; 15. Welcomes the publication in the Official Journal of a report on the budgetary and financial management of the ECJ in 2007 (9), which accompanies the accounts of the ECJ for 2007 and gives an account, inter alia, of the rate of implementation of appropriations and offers a summary of the transfers of appropriations carried out in the course of the financial year 2007; 16. Praises the ECJ for its established practice of including in its activity report a chapter outlining the follow-up during the year to Parliaments earlier discharge decisions and to reports of the ECA; 17. Notes that, despite amendments to the Financial Regulation, its rules on procurement are still excessively cumbersome for smaller institutions, such as the ECJ, especially in relation to tenders for contracts for relatively small amounts; invites the Commission  when carrying out its preliminary work prior to drawing up any future proposals for amendment to the Financial Regulation  to consult extensively with the Registrar of the ECJ and its administration in order to ensure that their concerns are fully taken into account in the final draft. (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. (6) 2005: EUR 232,6 million. (7) OJ C 223, 22.9.2007, p. 1. (8) Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (OJ L 357, 31.12.2002, p. 1). (9) OJ C 15, 21.1.2009, p. 1.